       Case 1:18-cv-00785-WMR Document 75 Filed 06/02/20 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 SABRINA WILLIAMS,
        Plaintiff,                               CIVIL ACTION FILE NO.:
  v.                                             1:18-cv-00785-WMR
 PANDA TRAVEL, INC., EAGLE
 BUS, INC., PANDORABUS, INC.,
 PANDORA TOURS, INC., W & G
 AGENCY, INC., and LI WANG,
 d/b/a PandaNY Bus, Inc., Pandora
 Bus, WandaCoach, Wang Li,
        Defendants.

                                      ORDER

       On September 9, 2019, the Court held a jury trial in this action in which

Plaintiff claimed discrimination on the basis of race and asserted a violation of the

Americans with Disabilities Act. The trial concluded on September 12, 2019, with

the jury returning a verdict in favor of Plaintiff. The jury awarded Plaintiff a total

of $100 in compensatory damages and declined to award any punitive damages.

[Doc. 60].

       Plaintiff now moves this Court to enter a permanent injunction and award to

her attorney’s fees and other expenses in light of the jury’s verdict in her favor.

[Doc. 64]. Specifically, Plaintiff asks this Court to enjoin Defendant Eagle Bus,

                                          1
         Case 1:18-cv-00785-WMR Document 75 Filed 06/02/20 Page 2 of 10




Inc. from (1) assigning seats to bus passengers, including Plaintiff, on the basis of

race, and (2) denying disabled passengers, including Plaintiff, a front-row seat in

violation of the ADA. [Id. at 1-2]. Plaintiff further asks this Court to require

Defendant Eagle Bus, Inc. to “obtain advice from its legal counsel with respect to

compliance with the ADA as to proper signage related to the seating of disabled

passengers on its buses.” [Id. at 2]. Plaintiff requests an injunction for a duration

of three years. [Id.]. Defendant Eagle Bus, Inc. opposes Plaintiff’s requested relief.

         The Court herein will address Plaintiff’s request for injunctive relief and will

address Plaintiff’s request for attorney’s fees and expenses in a separate,

forthcoming Order. Upon due consideration of the evidence presented at trial, the

jury’s verdict, and all relevant briefing by the parties, the Court finds and rules as

follows:

    I.   FACTUAL BACKGROUND

         Defendant Eagle Bus, Inc.1 operates a bus company that runs buses from the

Atlanta area to New York and Boston. Passengers can purchase bus tickets online

or in-person at bus stations. When a bus ticket is issued to a passenger, a seat


1
 Plaintiff initially sued five separate entities: Pandorabus, Inc.; W & G Agency,
Inc.; Panda Travel, Inc.; Pandora Tours, Inc.; and Eagle Bus, Inc. On September
12, 2019, the Court dismissed all defendants, except Defendants Eagle Bus, Inc.
and Li Wang, the purported owner/operator of the various entities. [See Doc. 58].
The jury ultimately found only Defendant Eagle Bus, Inc. liable. [Doc. 60 at 2].
                                             2
       Case 1:18-cv-00785-WMR Document 75 Filed 06/02/20 Page 3 of 10




assignment is either written or printed on the ticket stub. Passengers are directed to

sit in their assigned seat when they board the bus.

      Beginning in December 2015, Plaintiff, an African American female of

limited financial means, began traveling back and forth from Atlanta to New York

on Defendant’s buses to receive medical treatment.         Typically, Plaintiff rode

Defendant’s buses to New York and then took another bus line from New York to

Boston, where she ultimately received her medical treatment. Plaintiff made many

trips to New York on Defendant’s buses, sometimes several trips per month.

      On these trips, Defendant repeatedly seated Plaintiff in the back of its buses,

behind Chinese and other Asian passengers, despite Plaintiff’s requests for a front-

row seat based on her disability. Plaintiff suffers from lower back pain, right leg

pain, and spinal stenosis of the lumbar region, which makes it difficult for her to

walk and sit in narrow, confined spaces. Plaintiff asserted at trial that a front-row

seat would provide additional leg room compared to regular seating and reduce the

distance she would have to walk to access her seat. Plaintiff also complained of

foul odors in the back of the buses that emanated from the bathrooms.

      Plaintiff filed the present action on February 21, 2018. In her Complaint,

Plaintiff asserted four counts: (1) race discrimination in violation of 42 U.S.C. §

1981; (2) a violation of 42 U.S.C. § 1983; (3) a violation of the Americans with

                                          3
         Case 1:18-cv-00785-WMR Document 75 Filed 06/02/20 Page 4 of 10




Disabilities Act, 42 U.S.C. § 12184, and its implementing regulations; and (4) a

request for permanent injunctive relief.2 [See Doc. 1]. Plaintiff alleged that because

of Defendant’s denial of her requests to sit in the front of the bus, Plaintiff suffered

physical pain and injury, as well as humiliation, emotional distress, and other forms

of mental anguish and suffering.

         At trial, the jury heard opening statements, received sworn testimony and

other evidence, and otherwise heard argument. On September 12, 2019, the jury

returned a verdict in favor of Plaintiff, finding by a preponderance of the evidence

that (1) Defendant Eagle Bus, Inc. seated Plaintiff behind Asian passengers on its

buses, (2) Plaintiff’s race was a motivating factor that prompted Defendant Eagle

Bus, Inc. to seat Plaintiff behind Asian passengers, and (3) Plaintiff should be

awarded $100 to compensate her for her physical and emotional pain and mental

anguish. [Doc. 60 at 1]. The jury further found that Defendant Li Wang was not

responsible for the damages awarded against Defendant Eagle Bus, Inc. [Id. at 2].

No punitive damages were awarded. [Id.]. Finally, as to Plaintiff’s ADA claim, the

jury found that Plaintiff requested to be seated in the front row of the bus and that




2
    Plaintiff abandoned her § 1983 claim prior to trial.
                                            4
       Case 1:18-cv-00785-WMR Document 75 Filed 06/02/20 Page 5 of 10




Defendant Eagle Bus, Inc. denied Plaintiff’s request in violation of federal law as

described by the Court.3 [Id.].

II.   LEGAL STANDARD

      Plaintiff moves for injunctive relief based on the jury’s verdict in her favor

on her race discrimination claim under 42 U.S.C. § 1981 and her disability

discrimination claim under the ADA, 42 U.S.C. § 12184, and its implementing

regulations. [Doc. 64-1 at 1-2]. At its core, an injunction is a legal mechanism to

prevent future irreparable harm. See Dombrowski v. Pfister, 380 U.S. 479, 485

(1965) (“[I]njunctive relief looks to the future. . . .”); Ne. Fla. Chapter of the Ass’n

of Gen. Contractors of Am. v. City of Jacksonville, 896 F.2d 1283, 1285 (11th Cir.

1990) (“A showing of irreparable harm is ‘the sine qua non of injunctive relief.’”

(quoting Frejlach v. Butler, 573 F.2d 1026, 1027 (8th Cir. 1978))). “[T]o obtain a

permanent injunction, a party must show: (1) that he has prevailed in establishing

the violation of the right asserted in his complaint; (2) there is no adequate remedy

at law for the violation of this right; and (3) irreparable harm will result if the court

does not order injunctive relief.” Alabama v. U.S. Army Corps of Engineers, 424



3
 The Court notes that the jury’s finding as to the ADA claim is characterized as
an “advisory opinion” on the verdict form. The verdict form informed the
members of the jury that their decision as to the ADA claim would not impact
what, if any, damages would be awarded to Plaintiff. [Id.].
                                            5
          Case 1:18-cv-00785-WMR Document 75 Filed 06/02/20 Page 6 of 10




F.3d 1117, 1128 (11th Cir. 2005) (citing Newman v. State of Ala., 683 F.2d 1312,

1319 (11th Cir. 1982)).

      “A permanent injunction is an extraordinary remedy . . . and is issued only

where the moving party establishes both actual success on the merits . . . and an

injury that is actual and imminent that cannot be undone through monetary

remedies.” Todd v. Carstarphen, 236 F. Supp. 3d 1311, 1325 (N.D. Ga. 2017)

(internal quotations and citations omitted). In other words, a permanent injunction

“is available not simply when the legal right asserted has been infringed, but only

when that legal right has been infringed by an injury for which there is no adequate

legal remedy and which will result in irreparable injury if the injunction does not

issue.”    U.S. Army Corps of Engineers, 424 F.3d at 1127-28 (citing Beacon

Theatres, Inc. v. Westover, 359 U.S. 500, 506 (1959)); see also Bhogaita v.

Altamonte Heights Condo. Ass’n, Inc., No. 6:11-cv-1637-Orl-31DAB, 2013 WL

2467782, at *2 (M.D. Fla. June 7, 2013) (“To obtain a permanent injunction, there

must be some cognizable danger of recurrent violations or some continuing harm

for which money damages are insufficient compensation”). The party requesting

the permanent injunction has the burden of proof to show by a preponderance of the

evidence that the requested relief is necessary. Todd, 236 F. Supp. 3d at 1325




                                         6
       Case 1:18-cv-00785-WMR Document 75 Filed 06/02/20 Page 7 of 10




(quoting Sheely v. MRI Radiology Network, P.A., 505 F.3d 1173, 1182 n.10 (11th

Cir. 2007)).

       Additionally, court orders issuing permanent injunctions are subject to the

specificity requirements of Federal Rule of Civil Procedure 65(d), which states that

“[e]very order granting an injunction . . . must state the reasons why it issued; state

its terms specifically; and describe in reasonable detail—and not by referring to the

complaint or other document—the act or acts restrained or required.” Fed. R. Civ.

P. 65(d)(1). The Eleventh Circuit has explained that this specificity requirement

“serves to protect those who are enjoined by informing them of what they are called

upon to do or to refrain from doing in order to comply with the injunction . . . .”

Hughey v. JMS Dev. Corp., 78 F.3d 1523, 1531 (11th Cir. 1996) (internal quotation

and citation omitted). “Broad, non-specific language that merely enjoins a party to

obey the law or comply with an agreement . . . does not give the restrained party

fair notice of what conduct will risk contempt.” Id. (quoting Epstein Family P’ship

v. Kmart Corp., 13 F.3d 762, 771 (3d Cir. 1994)). Accordingly, such “obey the

law” injunctions are invalid.

III.   DISCUSSION

       Plaintiff succeeded on the merits of her claims at trial when the jury returned

a verdict in her favor on her race discrimination claim under 42 U.S.C. § 1981 and

                                           7
       Case 1:18-cv-00785-WMR Document 75 Filed 06/02/20 Page 8 of 10




her disability discrimination claim under 42 U.S.C. § 12184 and its accompanying

regulations. Thus, the question remaining before the Court is whether Plaintiff has

shown that “there is no adequate remedy at law” for the violations of her rights and

that “irreparable harm will result if the [C]ourt does not order injunctive relief.”

U.S. Army Corps of Engineers, 424 F.3d at 1128 (citing Newman, 683 F.2d at 1319).

Upon the Court’s review of the record and the evidence presented at trial, the Court

finds that Plaintiff has not demonstrated, by a preponderance of the evidence, that

she is entitled to a permanent injunction.

      The Court begins by addressing whether Plaintiff has demonstrated that she

will suffer irreparable harm if the Court declines to enter an injunction. To succeed

on her request, Plaintiff must demonstrate “some cognizable danger of recurrent

violations or some continuing harm for which money damages are insufficient

compensation.” Bhogaita, 2013 WL 2467782, at *2. Here, the evidence and

testimony presented at trial was less than clear as to whether Plaintiff has any real

plans to ride Defendant’s buses in the future. In her brief in support of her request

for injunctive relief, Plaintiff states that she “testified at trial that she would take

Defendant’s buses if she would be allowed proper disability priority seating (seating

in the front of the bus).” [Doc. 64-1 at 2]. Defendant, however, states that

“Plaintiff's evidence during the trial of the case established that she no longer rode

                                             8
       Case 1:18-cv-00785-WMR Document 75 Filed 06/02/20 Page 9 of 10




these buses and was not inclined to ride the buses since they did not have ‘priority

seating.’” [Doc. 65 at 2 (emphasis added)].4 At trial, Defendant explained that all

the seats on its buses are the same, meaning the seats only vary by their location on

the bus.

      Based on the Court’s own recollection of the testimony presented at trial, the

Court concludes that the evidence did not clearly establish that Plaintiff would ride

Defendant’s buses in the future.       As such, the Court finds Plaintiff has not

demonstrated that there is “some cognizable danger of recurrent violations” of her

rights or any “continuing harm for which money damages are insufficient

compensation.” Bhogaita, 2013 WL 2467782, at *2. Accordingly, Plaintiff has

failed to meet her burden of establishing that she will suffer irreparable harm in the

absence of injunctive relief. Therefore, an injunction is not warranted in this case.

IV.   CONCLUSION

      Based on the foregoing, this Court hereby DENIES Plaintiff’s Motion for

Injunctive Relief [Doc. 64].




4
  The Court notes that these statements are simply the parties’ characterizations of
the testimony presented at trial without citations to the trial transcript, as no trial
transcript has been ordered or prepared.
                                           9
Case 1:18-cv-00785-WMR Document 75 Filed 06/02/20 Page 10 of 10




IT IS SO ORDERED this 2nd day of June, 2020.




                              10
